Citation Nr: 9924288	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran had active service from May 
1993 to May 1997.



FINDINGS OF FACT

1.  There is no competent medical evidence that demonstrates 
the veteran currently has right ear hearing loss for VA 
purposes. 

2.  There is no competent medical evidence demonstrating in-
service aggravation of the veteran's pre-existing left ear 
hearing loss.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  
38 U.S.C.A.§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is not well grounded.  
38 U.S.C.A.§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut the presumption of sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998).  Additionally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a), (b) 
(1998).  Clear and unmistakable evidence (evidence which is 
obvious or manifest) is required to rebut this presumption of 
aggravation.  See id.  Specifically, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Moreover, before service connection may be granted for 
hearing loss, the loss must be of a particular level of 
severity.  For purposes of applying the laws administered by 
the VA, impaired hearing will be considered a disability when 
the thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Evidence

In this case, during the March 1998 appeal hearing at the RO, 
the veteran testified that during his service he was a crew 
member on a CH-53 helicopter and worked in logistics around 
Air Force cargo planes for about three and a half years.  
Furthermore, he noted that hearing protection was not 
provided to him for the times when he was out on the flight 
line loading the Air Force cargo planes, and that he was 
treated for ear infections during his service. 

The veteran's service medical records include the January 
1993 entrance examination which reveals his pure tone 
thresholds, in decibels, for the left ear were 10, 0, 0, 40, 
25, and for the right ear were 25, 10, 0, 25, 20 both 
measured at 500, 1000, 2000, and 4000 Hertz.  Medical 
notations dated July 1996 indicating the veteran complained 
of having difficulty hearing due to bilateral ear ache which 
had lasted for a period of five days, and, upon examination, 
he was diagnosed with otitis media of the left ear and 
resolving otitis media of the right ear.  Additionally, April 
1997 notations show he was once again treated for right ear 
pain, which was also diagnosed as otitis media.  The February 
1997 discharge examination reveals his pure tone thresholds, 
in decibels, for the left ear were 5, 0, 0, 45, 35, and for 
the right ear were 10, 5, 0, 20, 20 both also measured at 
500, 1000, 2000, and 4000 Hertz.

The post-service evidence includes a June 1997 VA examination 
report which notes the veteran reported he was first 
diagnosed with a hearing disability during a 1996 flight 
physical, served as a crew member on CH-53 helicopters for a 
two year period and logged in over 300 hours of flight, was 
treated for otitis media a couple of times during his 
service, and currently suffers from tinnitus which occurs 
about four days per week on average.  Upon examination, the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 5, 10, 5, 50, 35, and for the right ear were 10, 10, 0, 
30, 15 both measured at 500, 1000, 2000, 3000 and 4000 Hertz.  
His speech recognition score was 92 percent for the left ear 
and 94 percent for the right ear.  The final diagnoses were 
hearing in the right ear within normal limits, and hearing in 
the left ear within normal limits with the exception of 
moderate sensorineural hearing loss at 3000 Hertz.  
Additionally, the report contains notations by the examiner 
indicating that it was somewhat difficult to evaluate the 
veteran due to his tinnitus and that the veteran's separation 
examination was procured by a corpsman, who was extremely 
unlikely to possess the clinical sophistication necessary to 
obtain accurate thresholds given the veteran's tinnitus 
condition.  It was also indicated that the veteran had a 
history of exposure to hazardous noise, which was reflected 
in the test results obtained during the examination.

Lastly, the evidence includes a June 1999 VA expert opinion 
report requested by the Board which notes that the veteran 
entered the service with pre-existing hearing loss of 40 
decibels in the left ear at 3000 Hertz, loss which could be 
considered mild in severity.  The report further notes that 
the veteran's audiograms during his service and the June 1997 
VA examination report did not show a significant increase in 
his pre-existing hearing loss, other than 10 decibel 
increases at 3000 and 4000 Hertz shown in the June 1997 
examination report which may only represent error on 
test/retest or a very insignificant increase.  The examiner's 
conclusion was that he was unable to find evidence that the 
veteran's hearing loss was related to his in-service noise 
exposure.  He also concluded that he could not find evidence 
that the preexisting left ear hearing loss increased in 
severity during service.  

III.  Right Ear Hearing Loss

After a review of the evidence, the Board finds that, as of 
his last audiological examination in 1997, the veteran's pure 
tone thresholds, in decibels, for the right ear were 10, 10, 
0, 30, 15, measured at 500, 1000, 2000, 3000 and 4000 Hertz.  
And, his speech recognition score for the right ear was 94 
percent.  Thus, as the Board finds that the record does not 
contain evidence that the veteran's right ear hearing 
impairment currently meets the criteria defined by 38 C.F.R. 
§ 3.385 (1998), the veteran's right ear hearing impairment is 
not a disability for VA purposes.  As such, the claim of 
service connection for right ear hearing loss is not well 
grounded and must be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.385.  In this regard, the Board 
points out to the veteran that he is not precluded from 
attempting to obtain and submitting to VA competent 
audiological or medical evidence demonstrating that his 
current right ear hearing impairment meets the criteria 
established under 38 C.F.R. § 3.385 and that such hearing 
loss is related to service.

IV.  Left Ear Hearing Loss

After a review of the evidence, the Board finds the veteran's 
left ear hearing loss pre-existed his entrance into the 
service.  However, neither the in-service or post-service 
medical evidence indicates that the pre-existing left ear 
hearing loss increased in severity or chronically worsened 
during the veteran's period of service.  Further, the veteran 
has submitted no medical evidence that offers an opinion that 
his left ear hearing loss did, in fact, increase in severity.  
The Board obtained a medical opinion as to whether the 
veteran actually entered service with a preexisting hearing 
loss in his left ear, and if so, whether that hearing loss 
increased in severity.  However, as indicated above, the 
opinion was not supportive of the veteran's claim.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  As such, the evidence does not show the 
veteran suffers from a left ear hearing loss which was 
aggravated during service, the Board concludes that the 
veteran's claim for service connection for a left ear hearing 
loss is not well grounded and must be denied on that basis.  
See 38 U.S.C.A. § 5107(a)

V.  Conclusion

In arriving at this determination, the Board has considered 
the various statements by the veteran and his representative.  
However, as the veteran and his representative are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a current disability 
and/or of a nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1995); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (indicating that a veteran does not meet the 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Additionally, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  In addition, the veteran may be 
considered for an additional VA examination pursuant to 38 
C.F.R. § 3.326 only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
At present, the Board is not aware of any circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the veteran's claims "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims, and the reasons for which his claims have failed.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for right ear hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for left ear hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

